Name: Commission Regulation (EEC) No 952/81 of 7 April 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 4. 81 Official Journal of the European Communities No L 97/9 COMMISSION REGULATION (EEC) No 952/81 of 7 April 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 10 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 April 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 171 , 4 . 8 . 1970, p . 10 . (') OJ No L 32, 3 . 2. 1978 , p . 7 . ( 3 ) OJ No L 165, 28 . 6 . 1975, p . 45 . ( ¢ ¦) OJ No L 32, 3 . 2. 1978 , p . 10 . No L 97/ 10 Official Journal of the European Communities 9 . 4 . 81 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1 . Lemons : 1.1  Spain 1 740 333-03 105-94 249-89 29-06 52 690 117-29 22-53 1.2 (deleted) 1.3  Countries in southern Africa 1 947 372-63 1 18-53 279-60 32-51 58 955 131-23 25-21 1.4  Other African countries and countries on the Mediterranean 1 840 352-23 112-04 264-29 30-73 55 728 124-05 23-83 1.5  USA 2075 397-29 126-37 298-10 34-66 62 856 139-92 26-88 1.6  Other countries         2 . Sweet oranges : 2.1  Countries on the Mediterranean : 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas , Valencia lates, Maltese blondes, Shamoutis , Ovalis , Trovita, Hamlins 1 428 273-31 86-94 205-08 23-85 43 242 96-26 18-49 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . . 1 572 301-01 95-75 225-86 26-26 47 625 106-01 20-37 2.1.3  Other   __      2.2  Countries in southern Africa 2.3  USA         2.4  Brazil         2.5  Other countries 1 119 214-19 68-13 160-72 18-69 33 889 75-43 14-49 3 . Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus, Egypt, Gaza, Israel , Turkey 1 275 244-05 77-63 1831 2 21-29 38 612 85-95 16-51 3.3  Countries in southern Africa 3.4  USA 2 134 408-45 129-93 306-48 35-64 64 623 143-85 27-64 3.5  Other American countries 1 392 266-43 84-75 199-91 23-25 42 153 93-83 18-03 3.6  Other countries 905 173-21 55-10 129-97 15-11 27 404 61-00 11-72 4 . Clementines 1 899 363-47 115-62 272-72 31-71 57 506 128-01 24-59 5 . Mandarines , including Wilkins 2 013 385-26 122-55 289-08 33-62 60 954 135-69 26-07 6 . Monreales and satsumas 1 617 309-58 98-47 232-29 27-01 48 980 109-03 20-95 7 . Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 2 650 50730 161-37 380-64 44-26 80 261 178-66 34-33 3.4 9. 4. 81 Official Journal of the European Communities No L 97/ 11 Table II : Apples and pears Amount of standard average values/ 1 00 kg gross Code Description Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 8. Apples : 8.1  Countries of the southern hemisphere .... - C)  C )  C)  C )  0) -n _(.)  0) 8.2  European third countries 1 363 260-95 83-00 195-80 22-77 41 285 91-90 17-66 8.3  Countries of the northern hemisphere other than European countries 2 294 439-1 1 139-68 329-48 38-31 69 474 154-65 29-71 9 . Pears : 9.1  Countries of the southern hemisphere .... 2 560 489-96 155-85 367-64 42-75 77 519 172-56 33-16 9.2  European third countries 9.3  Countries of the northern hemisphere other than European countries 2 446 468-23 148-94 351-33 40-86 74 080 164-91 31-68 (') The standard average value for this code number is established by Regulation (EEC) No 2451 /80 of 24 September 1980 (OJ No L 253 of 26 September 1980).